                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN
------------------------------------------------------------------------------------------------------------------

UNITED STATES OF AMERICA,

         Plaintiff

 vs.                                                                      Case No. 2:19-cv-01319-PP

TODD DYER,

         Defendant.
-----------------------------------------------------------------------------------------------------------------------

                                                      ANSWER

-----------------------------------------------------------------------------------------------------------------------


         Now comes the above named defendant, TODD DYER, by his attorneys, Penegor &

Lowenberg Law Offices by Attorney Robert J. Penegor, and as and for an answer to the Complaint

of the Plaintiff, UNITED STATES OF AMERICA, admit, deny and allege as follows:


         1.       This is a civil action by the United States of America, pursuant to 18 U.S.C. §§ 1514

and 3771, for a temporary restraining order and protective order prohibiting Dyer from harassing

witnesses and victims in Eastern District of Wisconsin Criminal Case Nos. 15-CR-115 and 16-CR-

100, including Mark Borst, Bakley Construction, Cindy Bakley, and immediate family members of

Mr. Borst and Ms. Bakley. See 18 U.S.C. § 1514(d)(1)(G).


         ANSWER: In answer to paragraph 1 of the Plaintiff's Complaint, Defendant admits the

allegations contained therein.




                                                           1


              Case 2:19-cv-01319-PP Filed 11/21/19 Page 1 of 16 Document 24
       2. Since 2017 and continuing to the present, Dyer has engaged in a course of conduct of

harassing victims by threatening civil lawsuits against them, then initiating lawsuits when those

victims refused to pay Dyer’s so-called “settlement demands” of hundreds of thousands of

dollars. Dyer’s threats and lawsuits against his victims rely on the same facts that underlie

Dyer’s criminal convictions for fraud against those same victims, serve no legitimate purpose,

and have caused his victims substantial emotional distress.


       ANSWER:         In answer to paragraph 2 of the Plaintiff's Complaint, Defendant denies the

allegations contained therein.

                                 JURISDICTION AND VENUE


       3. The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1345.


       ANSWER:         In answer to paragraph 3 of the Plaintiff’s Complaint, Defendant admits the

allegations contained therein.


       4. Venue in this Court is proper pursuant to 18 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to this action occurred within this district. In addition,

venue in this Court is proper pursuant to 18 U.S.C. § 1391(b)(1) because Dyer is domiciled in

Wisconsin. Sullivan v. Freeman, 944 F.2d 334, 337 (7th Cir. 1991)(noting that “the domicile of

the prisoner before he was imprisoned is presumed to remain his domicile while he is in

prison.”)

       ANSWER:         In answer to paragraph 4 of the Plaintiff’s Complaint, Defendant admits the

allegations contained therein.



                                  RELEVANT BACKGROUND



                                                  2


            Case 2:19-cv-01319-PP Filed 11/21/19 Page 2 of 16 Document 24
       5.       In 2015, a grand jury in the Eastern District of Wisconsin issued an indictment

charging Dyer and several accomplices with a complex fraud scheme involving purported

investments in farmland. See United States v. Dyer, Case No. 15-CR-115 (E.D. Wis.)

(“Farmland Case”). In 2016, a grand jury in the Eastern District of Wisconsin issued another

indictment charging Dyer with defrauding the Bakley family in a completely separate fraud

scheme. United States v. Dyer, Case No. 16-CR-110 (E.D. Wis.) (“Insurance Case”). True and

correct copies of the indictments in the Farmland Case and in the Insurance Case are attached

hereto as Exhibits 1 (indictment in the Farmland Case) and 2 (indictment in the Insurance Case).



       ANSWER:         In answer to paragraph 5 of the Plaintiff’s Complaint, Defendant admits the

allegations contained therein.


       6.       The Farmland Case involved a fraud scheme spanning from 2008 to 2012, in

which Dyer and his accomplices, including Melvin Krumdick, solicited investments in companies

that Dyer created to supposedly purchase farmland. Through this scheme, Dyer and his

accomplices stole nearly $2 million in investor funds and never purchased a single acre of

farmland. The charges against Krumdick were later dismissed upon motion of the government.


       ANSWER:         In answer to paragraph 6 of the Plaintiff’s Complaint, Defendant denies the

allegations that he and his accomplices stole nearly $2 million in investor funds and never purchased

a single acre of farmland. Defendant admits the remaining allegations contained in paragraph 6.


       7.       The Insurance Case involved an elaborate fraud scheme in which Dyer collected

$937,000 between 2013 and 2015 from the Bakley family by pretending to investigate a fictional

plot surrounding that family’s loss of a $1.9 million insurance policy. As part of that scheme, Dyer



                                                 3


            Case 2:19-cv-01319-PP Filed 11/21/19 Page 3 of 16 Document 24
created several “consulting agreements,” which he had the Bakleys sign, to make the scheme look

legitimate.

         ANSWER:         In answer to paragraph 7 of the Plaintiff's Complaint, Defendant denies the

allegations contained therein.

         8.       On December 7, 2019, Dyer signed written plea agreements and formally entered

guilty pleas in the Farmland Case and in the Insurance Case. On March 8, 2017, Dyer was

sentenced in the Farmland case to 180 months imprisonment, to be followed by three years of

supervised release, and ordered to pay $1,802,482 in restitution to twenty-two victims of his

scheme. On March 23, 2019, Dyer was sentenced in the Insurance Case to 110 months

imprisonment, to be served concurrent to the sentence in the Farmland case, along with 3 years

of supervised release, and restitution to Bakley Construction in the amount of $937,000. True and

correct copies of the plea agreements and judgments entered in the Farmland Case and in the

Insurance case are attached hereto as Exhibit 3 (plea agreement in Insurance Case), 4 (plea

agreement in Farmland Case), 5 (judgment in Insurance Case), and 6 (judgment in the Farmland

Case).


         ANSWER:         In answer to paragraph 8 of the Plaintiff's Complaint, Defendant admits the

allegations contained therein.


         9.       Dyer appealed his convictions in both cases. On June 13, 2018, the U.S. Court of

Appeals for the Seventh Circuit issued an opinion rejecting all of Dyer’s arguments and affirming

his convictions. See United States v. Dyer, App. Nos. 17-1580, 17-1776 (7th Cir. June 13, 2018).

Dyer is currently serving his federal prison sentence at the Elkton Federal Correctional Institution



                                                  4


              Case 2:19-cv-01319-PP Filed 11/21/19 Page 4 of 16 Document 24
in Lisbon, Ohio.


       ANSWER:         In answer to paragraph 9 of the Plaintiff's Complaint, Defendant admits the

allegations contained therein.



             DYER’S HARASSMENT OF VICTIMS IN THE INSURANCE CASE


       10.     Cindy Bakley is a witness and victim in the Insurance Case. Pursuant to the

judgment in the Insurance Case, Dyer is obligated to pay $937,000 to the company owned by the

Bakley family, the Bakley Construction Company. (See Exhibit 5, p. 4.)



       ANSWER:         In answer to paragraph 10 of the Plaintiff’s Complaint, Defendant denies the

allegation that Cindy Bakley is a witness and victim in the Insurance Case and Defendant admits the

remaining allegations contained therein.



       11.     On or about November 27, 2017, Dyer sent Cindy Bakley a letter in which he

demanded that she pay him $500,000 for “breach of the non-disclosure provision of our

Advisory/Consulting Agreement” by disclosing the agreement to “the FBI, the IRS, and the U.S.

Attorney’s Office”, among other individuals. The purported “Advisory/Consulting Agreement”

was one of the agreements at the heart of Dyer’s fraudulent conduct underlying his conviction in

the Insurance Case. When Ms. Bakley did not respond, Dyer sent her another letter on January

3, 2018, again demanding $500,000. A true and correct copy of Dyer’s November 27, 2017 letter




                                                 5


          Case 2:19-cv-01319-PP Filed 11/21/19 Page 5 of 16 Document 24
is attached hereto as Exhibit 7. A true and correct copy of Dyer’s January 3, 2018 letter,

excluding exhibits, is attached hereto as Exhibit 8.



       ANSWER:         In answer to paragraphs 11 of the Plaintiff’s Complaint, Defendant admits

the allegations contained therein.



       12.     On September 12, 2018, Dyer filed a lawsuit against Joan Bakley, the Joan

Bakley Trust, Cindy Bakley, Kenneth Bakley, Jr., Kathleen Jensen, and Bakley Construction, Inc.

in the Circuit Court of the 22nd Judicial District in McHenry County, Illinois. Dyer v. Bakley, et

al., Case No. 18LA000315. In his complaint, which Dyer styled as a “Motion for Judgment by

Confession and Default,” Dyer sought a judgment in the amount of $500,000 “as penalty for the

violation of the mutual agreed ‘Consulting Agreement.’” A true and correct copy of Dyer’s

September 12, 2018 pleading in his first lawsuit against the Bakleys, excluding exhibits, is

attached hereto as Exhibit 11.


       ANSWER:         In answer to paragraph 12 of the Plaintiff’s Complaint, Defendant admits the

allegations contained therein.



       13.       In or around early October 2018, Dyer sent a letter to Cindy Bakley and other

members of her family in which he threatened to file another lawsuit against the Bakleys if they

did not “seek a settlement outside of the purview of the Court.” Dyer further threatened that his

new lawsuit “could be very embarrassing to your family” and that if they did not accede to his

demands, Cindy Bakley would “open [her]self up to extreme liability.” (“October 2018 letter”).




                                                 6


          Case 2:19-cv-01319-PP Filed 11/21/19 Page 6 of 16 Document 24
A true and correct copy of Dyer’s October 2018 letter is attached hereto as Exhibit 9.


       ANSWER:         In answer to paragraph 13 of the Plaintiff’s Complaint, Defendant admits the

allegations contained therein.


       14.      On December 31, 2018, Dyer went forward and filed his threatened second

lawsuit against Joan Bakley, the Joan Bakley Trust, Cindy Jo Bakley, Kenneth Bakley, Jr.,

Kathleen Jensen, and Bakley Construction in McHenry County Court. Dyer v. Bakley, et al, Case

No. 18LA000436. In that complaint and its attachments, Dyer alleged that the Bakley’s recorded

telephone conversations with Dyer “and his alleged alter ego(s) (i.e. “Robert) on multiple

occasions” in violation of Illinois “Wiretapping and Eavesdropping Laws.” The alleged

recorded conversations that Dyer identifies in his complaint and attachments were, according to

Dyer, made in connection with the “Consulting Agreements” between Dyer and the Bakleys.

According to Dyer, Cindy Bakley shared such recordings with the FBI during the FBI’s

investigation of Dyer’s fraud scheme against the Bakleys. In the lawsuit, Dyer seeks damages in

excess of $3,000,000.00. A true and correct copy of Dyer’s pleading in his second lawsuit

against the Bakleys, excluding exhibits, is attached hereto as Exhibit 12.


       ANSWER.         In answer to paragraph 14 of the Plaintiff’s Complaint, Defendant admits the

allegations contained therein.



       15.       Dyer’s lawsuits against members of the Bakley family and Bakley Construction

serve no legitimate purpose. Dyer has admitted as part of his guilty plea in the Insurance Case

that the “Advisory/Consulting Agreements,” which underlie his allegations against the Bakleys,

were made in furtherance of Dyer’s fraud scheme. (See Ex. 3, ¶ 5.) They are not enforceable



                                                 7


          Case 2:19-cv-01319-PP Filed 11/21/19 Page 7 of 16 Document 24
agreements in any respect. Likewise, Dyer admitted that his calls with Cindy Bakley during the

fraud scheme—including when Dyer used the fake persona “Robert”— were done in furtherance

of the fraud scheme. (Id.) Thus, by Dyer’s admission, any recording of the calls was done with

reasonable (and ultimately correct) suspicion that Dyer was engaged in criminal activity and

that such recordings would be evidence of that criminal activity. Ms. Bakley’s recording of the

calls did not violate Illinois law. See 720 ILCS 5/14-3(i).



       ANSWER.         In answer to paragraph 15 of the Plaintiff's Complaint, Defendant denies the

allegations that Dyer’s lawsuits against members of the Bakley family and Bakley Construction

serve no legitimate purpose. Defendant also denies the allegation that they are not enforceable

agreements in any respect and Defendant further denies the allegation that Thus, by Dyer’s

admission, any recording of the calls was done with reasonable (and ultimately correct) suspicion

that Dyer was engaged in criminal activity and that such recordings would be evidence of that

criminal activity.

       16.     The Bakley family retained counsel to defend against Dyer’s lawsuits.



       ANSWER:         In answer to paragraph 16 of the Plaintiff’s Complaint, Defendant admits the

allegations contained therein.



       17.     On May 24, 2019, Dyer sent another threatening letter to the Bakley’s attorney in

which he stated that his various lawsuits “subjects [sic] the Bakley family to significant civil and

potential criminal liability” and demanding, in exchange for dropping his claims, that the Bakley’s



                                                 8


          Case 2:19-cv-01319-PP Filed 11/21/19 Page 8 of 16 Document 24
“loan” $1,000,000 to Dyer’s company, Agri-Business Investors Limited Partnership, along with

sworn affidavits from the Bakleys addressing some of Dyer’s grievances. A true and correct copy

of Dyer’s May 24, 2019 letter is attached hereto as Exhibit 10.



       ANSWER:         In answer to paragraph 17 of the Plaintiff’s Complaint, Defendant admits the

allegations contained therein.



       18.     On June 25, 2019, the McHenry County Court granted the Bakley’s motion to

dismiss the first of Dyer’s lawsuits, Case No. 18LA000315. In defending the suit, the Bakleys

spent $13,686.00 in attorneys’ fees and $85.00 in costs. On July 24, 2019, Dyer filed a notice of

appeal in that case, which is now pending before Appellate Court of Illinois, Second District,

Appellate Case No. 19-0568. On June 25, 2019, the McHenry County Court dismissed without

prejudice Dyer’s second lawsuit, Case No. 18LA000436, for want of prosecution. Dyer promptly

filed a third lawsuit against the Bakleys on August 19, 2019, in the McHenry County Court, Case

No. 19LA244, repeating the allegations previously made in the second suit, Case No.

18LA000436. In this third suit, Dyer again seeks damages exceeding $3,000,000. A true and

correct copy of Dyer’s third lawsuit against members of the Bakley family and Bakley

Construction, excluding exhibits, is attached hereto as Exhibit 13.


       ANSWER:         In answer to paragraph 18 of the Plaintiff’s Complaint, Defendant denies

knowledge or information sufficient to form a belief as to the allegations that in defending the suit,

the Bakleys spent $13,686.00 in attorneys’ fees and $85.00 in costs. Defendant admits the

remaining allegations contained therein.



                                                  9


          Case 2:19-cv-01319-PP Filed 11/21/19 Page 9 of 16 Document 24
       19.      Dyer’s lawsuits and letters demanding settlement payments have caused Cindy

Bakley and members of her family to experience substantial emotional distress. A true and correct

copy of a letter from Cindy Bakley describing the effect of Todd Dyer’s actions on her and her

family is attached hereto as Exhibit 22.

       ANSWER:         In answer to paragraph 19 of the Plaintiff’s Complaint, Defendant denies

knowledge or information sufficient to form a belief as to the allegations contained therein.



              DYER’S HARASSMENT OF VICTIMS IN THE FARMLAND CASE


       20.      Mark Borst is a victim and witness in the Farmland Case. Under the judgment in

the Farmland Case, Dyer is obligated to pay Mr. Borst $453,417.00 in restitution. (See Exhibit

6, page 5.)



       ANSWER:         In answer to paragraph 20 of the Plaintiff’s Complaint, Defendant denies the

allegation that Mark Borst is a witness and victim in the Farmland Case and Defendant admits the

remaining allegations contained therein.



       21.      In or around July 2018, Melvin Krumdick (“Krumdick”), one of Dyer’s

codefendants in the Farmland Case, sent a letter to Mark Borst in which he stated that he was

“preparing a lawsuit to be filed against you, your wife, and your marital assets, in Walworth

County[, Wisconsin.]” By letter dated July 25, 2018, Mr. Borst, through his attorney, responded

to Krumdick’s letter. Months later, on October 29, 2018, Dyer responded to Mr. Borst’s letter.

True and correct copies of Krumdick’s letter, counsel for Mr. Borst’s July 25, 2018 letter, and




                                                 10


         Case 2:19-cv-01319-PP Filed 11/21/19 Page 10 of 16 Document 24
Dyer’s October 29, 2018 response, excluding exhibits, are attached hereto as Exhibits 14

(Krumdick letter), 15 (July 25, 2018 letter) and 16 (October 29, 2018 letter).



       ANSWER:         In answer to paragraph 21 of the Plaintiff's Complaint, Defendant admits the

allegations contained therein.



       22.     On December 21, 2018, Dyer, acting through Krumdick, initiated a lawsuit

against Mark Borst in Walworth County (WI) Circuit Court, Case No. 2018CV00804. Shortly

thereafter, on February 20, 2019, Krumdick filed a First Amended Complaint against Mr. Borst

and members of his family, a true and correct copy of which (excluding exhibits) is attached

hereto as Exhibit 17. Krumdick purported to file the First Amended Complaint both individually

and in various representative capacities, including as “trustee of the Todd A. Dyer Irrevocable

Trust Dated 1994” and as “trustee of the TAD Trust Dated 2016[.]” (See Exhibit 17.)



       ANSWER:         In answer to paragraph 22 of the Plaintiff’s Complaint, Defendant admits the

allegations that on December 21, 2018, Dyer, acting through Krumdick, initiated a lawsuit against

Mark Borst in Walworth County (WI) Circuit Court, Case No. 2018CV00804 and that on February

20, 2019, Krumdick filed a First Amended Complaint against Mr. Borst and members of his family.

Defendant denies knowledge and information sufficient to form a belief that Krumdick purported to

file the First Amended Complaint as indicated in the remaining allegation in paragraph 22.



       23.     Although Krumdick is nominally the plaintiff in the lawsuit against Mark Borst

and his family members, it is clear that Dyer is actually directing the litigation. For example, on

May 21, 2019, Dyer sent Mr. Borst’s attorney a letter in which he stated, among other things,




                                                11


         Case 2:19-cv-01319-PP Filed 11/21/19 Page 11 of 16 Document 24
that he would “be amending the First Amended Complaint” and that the “Second Amended

Complaint will include [Dyer] as a Plaintiff as well.” Similarly, by correspondence dated June

25, 2019, Dyer sent Mr. Borst’s attorney a set of 106 requests for admission, accompanied by an

email exchange between Dyer and Krumdick in which Krumdick purportedly authorized Dyer to

“sign [his] name as necessary for papers for the Mark Borst Case.” Dyer filed another letter

with the Wisconsin Circuit Court in the case against Mr. Borst and his family on September 4,

2019. True and correct copies of Dyer’s May 21, 2019, June 25, 2019, and September 4, 2019

correspondence are attached hereto as Exhibits 18 (May 21, 2019 letter), 19 (June 25, 2019

letter), and 24 (September 4, 2019 letter).



        ANSWER:          In answer to paragraph 23 of the Plaintiff’s Complaint, Defendant denies the

allegation that he is actually directing the litigation.



        24.     Dyer’s lawsuit against Mark Borst and his family serves no legitimate purpose.

Dyer’s allegations in that lawsuit are based on the same facts underlying Dyer’s fraud conviction

in the Farmland case, which Dyer has admitted in the plea agreement in the Farmland Case. (See

Ex. 4, ¶ 5.) Mr. Borst has retained an attorney to defend against the allegations, and has incurred

substantial attorney’s fees to defend against Dyer’s claims.



        ANSWER:          In answer to Paragraph 24 of the Plaintiff’s Complaint, Defendant knowledge

or information sufficient to form a belief as to the allegation that Mr. Borst has retained an attorney

to defend against the allegations and incurred substantial attorney’s fees to defend against Dyer’s

Claim. Defendant denies the remaining allegations contained therein.




                                                     12


          Case 2:19-cv-01319-PP Filed 11/21/19 Page 12 of 16 Document 24
       25.     Dyer’s initiation of litigation against Mark Borst and his family has caused Mr.

Borst and his family to experience substantial emotional distress. A true and correct copy of a

statement from counsel for Mr. Borst to Assistant United States Attorney Emily A. Constantine

concerning the impact of Dyer’s actions on Mr. Borst and his family is attached hereto as Exhibit

23.



       ANSWER: In answer to paragraph 25 of the Plaintiff’s Complaint, Defendant denies

knowledge or information sufficient to form a belief as to the allegations contained therein.



                DYER IS NOTIFIED THAT HIS CONDUCT IS UNLAWFUL


       26.     The United States Attorney’s Office has cautioned Dyer on multiple occasions

that his initiation of frivolous lawsuits members of the Bakley family, as described above,

constitutes unlawful harassment of, and retaliation against, victims of his crimes. True and

correct copies of Assistant United States Attorney Benjamin W. Proctor’s correspondence to

Dyer is attached hereto as Exhibit 20. Dyer acknowledged receiving AUSA Proctor’s

correspondence.



       ANSWER:         In answer to paragraph 26 of the Plaintiff's Complaint, Defendant denies the

allegations contained therein.



       27. Nevertheless, Dyer has continued to pursue frivolous litigation against the victims of

his crimes. For example, even after his first lawsuit against Bakley Construction and members of

the Bakley family was dismissed with prejudice, and after being cautioned by the U.S. Attorney’s




                                                 13


         Case 2:19-cv-01319-PP Filed 11/21/19 Page 13 of 16 Document 24
Office that his conduct is unlawful, Dyer chose to initiate a frivolous appeal. True and correct

copies of documents pertaining to Dyer’s appeal are attached hereto as Exhibit 21.



        ANSWER:         In answer to paragraph 27 of the Plaintiff’s Complaint, Defendant denies the

allegations of frivolous litigation and frivolous appeal.



      COUNT I: HARASSMENT OF VICTIMS AND WITNESSES (18 U.S.C. § 1514)


        28.      The United States realleges and incorporates by reference paragraphs 1 through

27 above.

        ANSWER:         In answer to paragraph 28 of Plaintiff’s Complaint, defendant realleges

and incorporates all his statutory admissions, denials and allegations set forth in paragraphs 1-27.

        29.      Dyer has engaged in a course of conduct, as described above, to harass victims

and witnesses, including Mark Borst and Cindy Bakley, who were instrumental in the Dyer

indictment and conviction. Dyer’s conduct constitutes harassment pursuant to 18 U.S.C. §

1514(d)(1)(B).


        ANSWER:         In answer to paragraph 29 of the Plaintiff's Complaint, Defendant denies the

allegations contained therein.



        30.      Despite warnings by the United States Attorney’s Office and dismissal of one of

his complaints with prejudice, Dyer has refused to voluntary cease his harassment of witnesses

and victims. It appears certain that Dyer’s conduct will continue unless it is enjoined. As such, a

protective order is necessary to prevent and restrain Dyer from retaliating against or harassing




                                                   14


         Case 2:19-cv-01319-PP Filed 11/21/19 Page 14 of 16 Document 24
witnesses and victims in the Farmland Case and in the Insurance Case, including Mark Borst,

Bakley Construction, Cindy Bakley, and family members of Mr. Borst and Ms. Bakley.



        ANSWER:         In answer to paragraph 30 of the Plaintiff’s Complaint, Defendant denies the

allegations that Dyer’s conduct will continue unless it is enjoined and as such, a protective order is

necessary to prevent and restrain Dyer from retaliating against or harassing witnesses and victims in

the Farmland Case and in the Insurance Case.



        31.     Pursuant to 18 U.S.C. § 1514(a)(2)(A), the United States requests that the Court

issue a temporary restraining order enjoining Dyer’s conduct without notice to Dyer, to ensure

that Mark Borst, Cindy Bakley, and members of their families, along with Bakley Construction,

do not incur further litigation expense or experience further harassment pending a hearing on

the United States motion for a protective order. For example, in Dyer’s litigation against Mark

Borst and his family, Krumdick et al. v. Borst et al., Walworth County Case Number

2019CV000804, a hearing is presently scheduled on Mr. Borst’s motion to dismiss on September

16, 2019. Mr. Borst will incur additional attorneys’ fees if this hearing is permitted to proceed as

scheduled. Moreover, even if the Court dismisses Dyer’s complaint, Dyer will likely file a new

complaint or appeal the dismissal, as he did following the dismissal of his lawsuits against the

Bakley family. Dyer’s cases against members of the Bakley family and their company are

pending as well, and the Bakley family is subject to the anxiety, stress, and expense of that

pending litigation. Entering a temporary restraining order without notice to Dyer will ensure

that Dyer’s harassment stops immediately.



        ANSWER:         In answer to paragraph 31 of the Plaintiff’s Complaint, denies knowledge or




                                                  15


         Case 2:19-cv-01319-PP Filed 11/21/19 Page 15 of 16 Document 24
information sufficient to form a belief as to the allegations that Mr. Borst will incur additional

attorney’s fees if this hearing is permitted to proceed as scheduled, that the Bakley family is subject

to the anxiety, stress, and expense of that pending litigation and that entering a temporary restraining

order without notice to Dyer will ensure that Dyer’s harassment stops immediately.



        WHEREFORE, the answering Defendant demands judgment dismissing the Plaintiff's

Complaint with prejudice and with statutory costs, disbursements and attorney fees, along with such

other relief as the Court deems just and equitable.



        Dated: November 21, 2019.


                                                Penegor & Lowenberg Law Offices

                                                /s/ Robert J. Penegor
                                                ______________________________
                                                BY: ROBERT J. PENEGOR
                                                State Bar No. 1010979
                                                Attorney for Defendant
                                                16655 West Bluemound Road, Suite 270
                                                Brookfield, WI 53005
                                                (262) 786-3522
                                                Email: robert@penegorlaw.com




                                                  16


         Case 2:19-cv-01319-PP Filed 11/21/19 Page 16 of 16 Document 24
